Exhibit 10.11
DESCRIPTION OF ARRANGEMENT FOR DIRECTORS FEES
The following sets forth the amount of fees payable to outside directors of S1
Corporation as of December 31, 2009 for their services as Directors:

          EVENT   FEE
Annual Retainer (Board Chairman)
  $100,000  
Annual Retainer (excluding Board Chairman)
  $35,000  
Board Meeting Attended
  $2,000  
Annual Committee Chair Retainer
       
Audit Committee
  $20,000  
Compensation Committee
  $15,000  
Corporate Governance and Nominating Committee
  $15,000  
Strategic Planning Committee
  $15,000  
Yodlee Board Representative
  $15,000  
Committee Meeting Attended
  $1,500  
Annual Stock Option Grant
  10,000 shares
(quarterly vesting)
Annual Restricted Stock Grant
  6,000 shares
(quarterly vesting)

 

 